This is an appeal from an award of the full Industrial Board, entered on the 14th day of June, 1934, by which appellee was awarded compensation for the death of her husband, caused by an accident arising out of and in the course of his employment, at the rate of $10.80 per week for a period not exceeding three hundred weeks, beginning November 16, 1933, deferred payments to be paid in cash in a lump sum; also, an award for the statutory $100 burial expense, and for attorney's fees under the statute.
The facts in this case are identical in legal effect with those in the case of Lasear, Incorporated v. Anderson et al.
(1934), ante 428, 192 N.E. 762, in which a decision was rendered by this court on the 24th day of November, 1934, affirming the award. The accident which resulted in death to the employee in the instant case occurred at the same time and under the same circumstances as that in the Anderson case.
Upon the authority of the Anderson case, supra, the award herein in all things is affirmed, and there is added thereto the statutory five per cent penalty.